PER CURIAM.
This is an appeal pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(i) from an order denying appellants’ motion to quash constructive service upon them. It is apparent from our examination of the transcript of the hearing that, in denying appellants’ motion, the trial court was permitting appellee to proceed on the basis of constructive service of process solely upon Count I of its complaint. That count alleged a quasi in rem action to have the court impose a constructive trust, appoint a receiver and require an accounting. We affirm the order. See section 49.011, Florida Statutes (1979), and Gribbel v. Henderson, 151 Fla. 712, 10 So.2d 734 (1942). Appellants’ motion to discharge lis pendens did not submit appellants to the jurisdiction of the court as to the remaining counts in personam. See Green v. Roth, 192 So.2d 537 (Fla. 2d DCA 1966), and Callaghan v. Callaghan, 337 So.2d 986 (Fla. 4th DCA 1976).
BERANEK, GLICKSTEIN and WALDEN, JJ., concur.